    Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 1 of 19




                                                       Pages 1 - 19

                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA

Before the Honorable Haywood S. Gilliam, Jr., Judge

UNITED STATES OF AMERICA,      )
                               )
          Plaintiff,           )
                               )        No. CR 16-0107 HSG
    vs.                        )
                               )
JAMES PHILIP LUCERO,           )
                               )        Status Hearing
          Defendant.           )
_______________________________)
                                        Oakland, California
                                        Monday, December 4, 2017
                                        2:02 p.m.

                     TRANSCRIPT OF PROCEEDINGS
APPEARANCES:
APPEARANCES:
For Plaintiff:              ALEX G. TSE
                            UNITED STATES ATTORNEY
                            450 Golden Gave Avenue, 11th Floor
                            San Francisco, California 94102
                      BY:
                      BY    PHILIP JOSEPH KEARNEY, JR.
                            ASSISTANT UNITED STATES ATTORNEY

For Defendant:
             :              OFFICE OF THE FEDERAL PUBLIC DEFENDER
                            1301 Clay Street, Suite 1350N
                            Oakland, California 94612
                      BY:
                      BY    ANGELA M. HANSEN,
                                      HANSEN, ATTORNEY AT LAW
                            NED SMOCK
                            ASSISTANT FEDERAL PUBLIC DEFENDERS



Reported By:   Sarah Goekler, CSR No. 13446, RMR, CRR, CCRR
               Pro Tem Reporter
  Proceedings recorded by mechanical stenography; transcript
            produced by computer-aided transcription
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 2 of 19
                                                                              2



1    Monday,
     Monday, December 4, 2017                                 2:02 p.m.
                                                                   p.m.
2                            P R O C E E D I N G S
3                                  ---o0o---

4               THE CLERK:    Calling CR 16-00107, the United States of

5    America v. James Philip Lucero.
6         Please step forward and state your appearances for the

7    record, please.

8               MR. KEARNEY:    Your Honor, Phil Kearney for the United
9    States.   Good afternoon.

10              THE COURT:    Good afternoon, Mr. Kearney.
11              MS. HANSEN:    Good afternoon.    Angela Hansen on behalf

12   of Mr. Lucero, who's present and out of custody.

13              THE COURT:    Good afternoon, Ms. Hansen.
14              MR. SMOCK:    Good afternoon, Your Honor.      Ned Smock,

15   also on behalf of Mr. Lucero.

16              THE COURT:    Good afternoon, Mr. Smock.
17        All right.    So I put this on, as you saw in my order, to

18   talk about the parties' views of the impact of the Robertson
19   opinion that the Ninth Circuit issued recently.         It's rare that

20   I get something as on point as this in the middle of a case,

21   but we did.
22        And I know, based on the Government's filing, that they

23   have a supplemental brief that they'd like to file, and I think

24   that likely makes sense.     Part of what I wanted to talk about
25   is whether the defense wants to file something.         And, if so,
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 3 of 19
                                                                                 3



1    how quickly you could do it.

2         But, really, for today's purposes what I want to get a
3    read on is whether, in the view of the parties, Robertson

4    removed areas of dispute.     It's my read that it likely does.        I

5    know you may or may not agree on that.       But, really, for
6    purposes of finalizing the instructions and working through the

7    other pretrial matters that are pending, that was the question.

8    And that's why I asked you to meet and confer on it.
9              MR. KEARNEY:     And we did meet and confer, Your Honor.

10        Honestly, I don't think there was a lot of agreement.            I'd
11   invite Ms. Hansen to correct me if I'm wrong.         But, as the

12   Court noted, the Government did prepare a brief -- a very short

13   one with exhibits from the Robertson case, which I think are
14   helpful to Court and counsel.      They include -- I'd like to file

15   that now, if I may, sir.

16        They include the jury instructions that were given in
17   Robertson --
18             THE COURT:    Which I've seen already.       I have those.
19             MR. KEARNEY:     -- and the transcript of expert

20   testimony that was taken in Robertson as well.         And it's there

21   for the Court's analysis.
22        As we stated in our brief, sir -- and, again, we try to be

23   very brief in the brief.     The Government believes that

24   Robertson sheds direct light on four major areas that are still
25   in contention before us.
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 4 of 19
                                                                           4



1         I don't know if the Court would like me to go through

2    those at this point or not, but I could do that very briefly.
3                THE COURT:   Why don't you say -- just list the four,

4    in your view.

5                MR. KEARNEY:   Well, the first is that Healdsburg is
6    still good law.    In fact, the Robertson Court deemed it

7    critical.   Why the Government believes that's important is

8    because Healdsburg is a case that states very matter of
9    factually that adjacent wetlands to a T&W are jurisdictional,

10   just period.
11        The second aspect of Robertson that directly applies to

12   issues before this Court is the fact that I think the issue of

13   what part of Rapanos controls has been put to rest.          It's
14   certainly Kennedy's concurrence.

15        And I would --

16               THE COURT:   So in that regard, you would agree at
17   this point that the alternative construction that you proposed

18   before is out?
19               MR. KEARNEY:   Well, sir, the -- at Attachment C to

20   the filing I just gave the Court, the Government has papered a

21   proposed instruction without the plurality to submit to this
22   Court.

23        Frankly, sir, we -- in an abundance of caution, our

24   original Instruction 51 probably is -- if you actually held me
25   down and asked me which one we would pursue, that would be the
            Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 5 of 19
                                                                                   5



1    one.     But we certainly understand after Robertson the Court --

2    I know this Court had some questions about that approach.                So
3    we prepared a new version of 51 without plurality, just for the

4    Court's review.       We would just submit that to the Court.

5            I would note, sir, that there are aspects of
6    Justice Kennedy's concurrence that I think are particularly

7    interesting.      I'm not going to go -- these have been briefed

8    extensively.      I do want to read a quote from page 780 of
9    Rapanos:     "For wetlands adjacent to navigable waters, a

10   significant nexus does not need to be established, whether by
11   inference or otherwise.        Instead, jurisdiction is established

12   without any inquiry beyond adjacency."

13           So, again, as the Government said in several briefs now,
14   if you have a wetland adjacent to a T&W, as we argue is the

15   case here, that alone provides jurisdiction.

16                THE COURT:    In your view, would the instructions in
17   the Robertson accommodate that or no?

18                MR. KEARNEY:     No, because Robertson was not -- as the
19   Court remembers from Robertson, the wetlands in question and

20   the tributary in question in Robertson were actually three

21   bodies of water removed from a T&W.          I think there was
22   Cataract Creek, the Boulder River, and the Jefferson River

23   involved.      So there was no issue of wetlands adjacent to a T&W.

24   The wetlands were adjacent to two things that fit into a T&W.
25   Very different from our case.
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 6 of 19
                                                                               6



1         The third broad category that the Government believes

2    Kennedy clears up is the mental state instructions.
3         In Robertson, the instructions that were given to that

4    jury --

5              THE COURT:    I saw -- I read it.
6              MR. KEARNEY:     Okay.   And that was -- they were

7    described as clear instructions by the Ninth Circuit.

8         And then, finally, experts were allowed to opine or to
9    give a broad array of opinions, including whether something was

10   a water of the United States, whether something was adjacent,
11   whether something has a continuous surface connection, whether

12   something had a significant nexus to something else.          All those

13   areas are highlighted in the brief with direct -- pointing
14   towards areas of the transcript that are relevant to those

15   issues.

16             THE COURT:    All right.    So, Ms. Hansen, the first
17   question to you is whether you want to respond to this brief,

18   and, if so, how much time do you need to do it?
19             MS. HANSEN:     Your Honor, I would say that we would

20   like to review it.    And then, if we need to respond, we could

21   do so in a week.
22        I don't know -- for example, the experts.         I think that

23   issue could be clearly addressed today.        I'm not so sure we

24   need to respond to that, because I think there's a clear answer
25   in Robertson.
           Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 7 of 19
                                                                                   7



1           As for Issue Number 2 about what controls, Mr. Smock is

2    going to be arguing jury instructions, Your Honor, so I'll turn
3    to him for that.      But I think during our meet and confer we did

4    confirm that we agree that Robertson sets forth the significant

5    nexus test, as Your Honor was inclined to follow, in fact,
6    ruled applied.     So that was an area that we had agreed to.           So

7    it would only be Points 1 and 3 that might need a response, if

8    at all.
9           But, again, I will let Mr. Smock address the jury

10   instructions, and I will be handling the expert issues,
11   whichever order the Court would prefer.

12               THE COURT:    What do you see as the two alternatives,

13   the expert issue and the mens rea, essentially?
14               MS. HANSEN:     Right.   And the Healdsburg -- I'm sorry.

15   There are three.

16          Healdsburg, the Government trying to expand the adjacency
17   argument here, sort of conflating abutting adjacency.            That's

18   Number 1.     Number 2 would -- they tagged as Number 3 would be
19   the mental state issue and whether Robertson addressed that.

20   We have a response to that that we could do orally today.               And

21   Number 4 is the expert issues that we've fully briefed and how
22   Robertson impacts that.
23          We are prepared to orally argue them today.         Having not

24   read their papers, there might be something we need to respond
25   to.
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 8 of 19
                                                                              8



1                THE COURT:    Okay.   I don't need a ton of additional

2    argument.   I've read your papers.      I think I get the parties
3    disagree as to the impact of Robertson in terms of whether

4    anything that was disputed is no longer disputed.         It doesn't

5    sound like there's anything in that category.         And so I'm
6    essentially where I was.

7                MS. HANSEN:    Right.   The significant nexus test,

8    Your Honor, I think is no longer disputed.        Although, we still
9    believe that the Scalia test is appropriate, we do believe this

10   Court has to follow controlling Ninth Circuit law, which is --
11               THE COURT:    All right.

12               MS. HANSEN:    -- now Robertson, and it's --

13               THE COURT:    All right.
14               MS. HANSEN:    So that's where we have --

15               THE COURT:    All right.   That's fine.    I'll let you be

16   heard.
17        Obviously, I did read the jury instruction from Robertson

18   on the mens rea question.     I understand your -- you'll have to
19   preserve whatever argument you preserve.        But it does appear

20   that that was ratified, in essence, as a clear statement of the

21   elements.
22               MR. SMOCK:    So, Your Honor, why don't I start by just

23   talking about the mens rea element.

24        Our position is that Robertson didn't address mens rea.
25   And that's largely, if not entirely, because the defense didn't
         Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 9 of 19
                                                                             9



1    raise that in the case.     In fact, we spoke by phone with

2    counsel for Mr. Robertson and asked him that very question,
3    whether knowledge was an issue in the case.        And it didn't come

4    as much surprise that he said that that wasn't raised, largely

5    because that case mirrors the facts of a lot of the cases that
6    we see previous to this.

7         It was a case in which there had been a warning to him

8    from a special agent that this was likely a covered property.
9    So there was never an argument in that case that there should

10   be a knowledge requirement.      And it's for that reason that it's
11   not included in the instructions.       In the Robertson case itself

12   in the Ninth Circuit, there's no discussion of that issue.

13   It's simply an indication that the instructions that were
14   issued were okay.

15             THE COURT:    But I -- again, I take your point in

16   terms of preserving your position, but Instruction 14 directly
17   said the Government's not required to prove Joseph David

18   Robertson's knowledge of the law, not required to prove that he
19   knew that the material came within the legal definition of

20   pollutant, et cetera.     So warning or no warning.      And

21   understanding that that issue may not have been raised
22   specifically in Robertson, the instructions given did, by my

23   reading, address this question of what type and level of

24   knowledge is required.
25             MR. SMOCK:    And our position is that the
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 10 of 19
                                                                             10



1    Ninth Circuit didn't directly rule on that issue.         This wasn't

2    something that was raised to them.      And I think that -- so for
3    that reason, Robertson doesn't stand for the proposition that

4    that aspect of the jury instructions is necessarily appropriate

5    under the factual scenario in this case.       And I think that's
6    why it's incredibly important for this Court to understand what

7    an outlier this case is.

8         The cases that we've seen that are argued by the
9    Government are cases in which defendants were dealing with

10   noxious substances, sewage, chemicals, et cetera, cases in
11   which they were businesses, cases in which they were warned

12   repeatedly by officials that what they were doing was harming

13   wetlands.
14        What we have here is something that's entirely different,

15   and that's why this case can't be treated as a public welfare

16   offense.    I'm new to this case.    And when I learned about the
17   case and heard that it was a case involving alleged pollution

18   of wetlands, my reaction in imagining what this scenario was,
19   was I think what any layperson would think, which is we must be

20   talking about something that looks like what one would imagine

21   a wetland would like look:     Water, a connection to a larger
22   body of water, et cetera.

23        I've been to the site, Your Honor, and I've seen

24   photographs of what this place looked like.        This was literally
25   tilled farmland.    This was land that, when you go there, looks
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 11 of 19
                                                                               11



1    to a layperson like a field.     It doesn't have attributes that

2    would lead one to believe that it actually amounts to a
3    wetland.

4         What we see in the case law is the circumstances in which

5    a lack of mens rea is allowed where it should be assumed that
6    someone would know.    It should be assumed that they're

7    dealing -- when they're dealing with sewage, when they're

8    dealing with chemicals, that they're held to a higher standard.
9    This isn't a case involving dirt deposited onto what appears to

10   be farmland.    And it can't be that a person can go to prison
11   for several years without proof that that person was aware of

12   the attributes of the land that would make it qualify as a

13   wetland.
14        We're not asking for proof that he was aware that the

15   legal definition -- of what the legal definition was and that,

16   as a result of that, it was a wetland.       All we're asking for is
17   that he was aware of the attributes of the land that would make

18   it a wetland.    That's not an unreasonable thing to do.        And, in
19   fact, it's the Government that's asking for something unusual

20   here.   There's a presumption that mens rea is required as to

21   the relevant elements of an offense.
22        So the Government is seeking a public welfare offense

23   instruction which eliminates all of that.       The cases that have

24   allowed that it's understandable, in light of the facts.          These
25   facts are entirely different and outside the norm.         There's
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 12 of 19
                                                                               12



1    circumstances that we don't see in criminal cases, and it's for

2    that reason that we're asking for this entirely reasonable
3    instruction.    And it's one that is not foreclosed by Robertson,

4    by any means.

5                THE COURT:   All right.   Next argument.
6                MR. SMOCK:   So with respect to adjacency, Robertson

7    did not involve a case -- a situation in which we had wetlands

8    that were adjacent to a traditional navigable waterway.          So our
9    position is the case doesn't control in that front.         This gets

10   back to what adjacency really means and goes back to
11   Riverside Bayview.
12        And the logic in that case related to the fact that these

13   are situations in Riverside Bayview where the wetland --
14   there's no clear distinction between the wetland and the open

15   waterway.   And under those factual scenarios, the Court

16   indicated that, okay, it might be reasonable to say that when
17   land is abutting a open waterway, then it could be

18   jurisdictional.    The problem we see in the case law in part is
19   courts have been lazy with the use of these terms.         You see

20   interchangeable use of "adjacency" and "abutting."

21        When you look at Justice Kennedy's reasoning in Rapanos,
22   what he's speaking of is the effect that wetlands have on

23   waters and the fact that wetlands can filter water, that they

24   can actually -- water goes through them and into waterways, and
25   the effect, the impact they can have on waters of the United
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 13 of 19
                                                                           13



1    States.    If you eliminate that and simply say, If there's some

2    barrier that's referred to as a berm or a levee, that that's
3    automatically jurisdictional.     You eliminate any of his

4    concerns and his focus on the impact that wetlands have on

5    waters of the United States.
6         I mentioned last time that there has to be some inquiry

7    into the nature of this barrier.       If the barrier is utterly

8    impermeable, it can't possibly be that that fits
9    Justice Kennedy's reasoning for allowing jurisdiction in a case

10   like this.    There has to be some determination that there's a
11   significant nexus.    And that's why our position is, given

12   Kennedy's opinion, given Robertson, there has to be a

13   determination that there's a significant nexus across the
14   board, whether it's adjacent to a tributary, adjacent to a

15   water.    There has to be a significant nexus.

16        And, in fact, when you look at the instructions in
17   Robertson, that's what they did.
18               THE COURT:    All right.
19               MS. HANSEN:    And then I was going to address the

20   expert issue, Your Honor, that the Government addressed.

21        I think what the -- I would turn the Court to is
22   Footnote 5, which confirms that the issue that was not decided

23   and the Court seems to invite the issue for a future case,

24   which will probably be ours, Robertson does not assert that
25   Tillinger, the expert, improperly testified on the ultimate
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 14 of 19
                                                                           14



1    issue of law.   His argument appears to be that the law is

2    unclear, and it was improper for an expert to testify about it
3    because it was unclear.

4         And so in Robertson, the defense lawyers did not raise the

5    issue we're raising here.     And Robertson cites to cases that we
6    cite with approval.     Weitzenhoff, for example, was cited where
7    the Court explained that it is the judge's decision and the

8    judge's purview to give the law to the jury for them to decide
9    in these legal issues.

10        Given Footnote 5, Your Honor, it cannot be said that
11   Robertson supports the Government's reading.
12              THE COURT:    What is your read of what Footnote 5

13   means?   Essentially, the Court says, as I read it, the district
14   court, not an expert witness, instructs the jury on what the

15   law is and says that in that case the jury was given clear

16   instructions on the elements and the meaning of the term
17   "waters of the United States."

18              MS. HANSEN:    Right.
19              THE COURT:    And so whether -- whether the argument

20   was that the law was unclear, I'm not sure what distinction

21   you're drawing, what -- what issue was not addressed by the
22   combination of the instruction on the term "waters of the

23   United States" and the expert's testimony?

24              MS. HANSEN:    There was no objection to the expert's
25   testimony to being ultimate issue of law.       If it had been, it
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 15 of 19
                                                                              15



1    seems that what the Robertson Court is saying is that would

2    have been a different issue.     Instead, the lawyers in Robertson
3    merely argued that the law was unclear.       And the Court

4    disagreed with that and said, No, it was clear, because the

5    district court clearly gave the law to the jury.
6           And so what it seems is implied here by this footnote is,

7    had the defense lawyers raised this issue, that it would have

8    been improper for the experts to testify on ultimate issues of
9    law.

10               THE COURT:    I don't see that inference.     I agree with
11   you that maybe the Court has to decide that issue in this case,

12   and that'll be what it'll be.     But I don't -- I don't infer

13   from that footnote that testimony combined with a jury
14   instruction would have been problematic.       I understand that's

15   your argument.

16               MS. HANSEN:   And also the Court does reject the
17   guidance manual, which we cited to as explaining the problems

18   with it is that it goes too far in providing legal analysis,
19   and it was another basis for which we felt that the experts'

20   testimony went too far into opining about legal issues.

21          So coupled with Footnote 5 and the Court's holding with
22   respect to the manual, we think supports our arguments and

23   where we felt the Court was going at the last hearing with

24   respect to ultimate issues of law as being improper for an
25   expert to give.
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 16 of 19
                                                                              16



1              THE COURT:    All right.    Well, it -- I believe in

2    Robertson there was an instruction as to the meaning of "waters
3    of the United States"; right?

4              MS. HANSEN:    Yes.

5         Robertson doesn't say it was appropriate for the experts
6    to rule -- to say what the water of the United States is,

7    because that was not objected to by defense counsel.         And, as a

8    result, the Ninth Circuit put a footnote in saying that's not
9    the issue we're having here of whether these were ultimate

10   issues of law as Nationwide instructs is not appropriate.
11             THE COURT:    All right.    So I'll have to decide if

12   that is within the scope or not.

13             MR. KEARNEY:    Your Honor, just on that last issue
14   counsel raised, Footnote 5 is on page 22 of Robertson.          The

15   very next page, page 23, the Ninth Circuit makes it very clear

16   that it reviewed Mr. Tillinger's testimony.        This is the expert
17   who opined on the "water of the United States" issue.

18        Quoting from the opinion, "It does not matter which source
19   of authority" -- and there's a parenthetical -- "binding

20   regulations or enforcement guidelines that lack the force of

21   law Tillinger used in evaluating waters and wetlands because it
22   is the jury using the instructions provided by the judge that

23   ultimately determines whether the creek and wetland at issue

24   are waters of the United States."
25        What that tells us -- what the quote tells us is what the
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 17 of 19
                                                                            17



1    Government has been saying in its papers all along.         First of

2    all, the Ninth Circuit reviewed -- reviews evidentiary issues
3    for abuse of discretion.     They clearly looked at what

4    Mr. Tillinger testified to here and found no problem with it

5    because they affirmed the conviction.
6         I don't want to litigate what we've already written in our

7    papers, but this whole ultimate issue contention raised by

8    defense is dealt with directly by Federal Rule of
9    Evidence 704(a), and this -- and very briefly in response to

10   initial arguments by counsel, if I may, sir.
11        So now we have the characterization of at least two

12   Ninth Circuit opinions and two Supreme Court decisions as lazy,

13   and we now have a new test in nature of the barrier test being
14   proposed, which is not -- doesn't comport with any published

15   authority that I'm aware of in this country.

16        The fact that this was dirt and farmland is simply not
17   true.

18             THE COURT:    All right.    So I truly don't, at this
19   juncture, need to resolve any disputed factual issues.

20             MR. KEARNEY:    All right.    We would submit, sir.

21             THE COURT:    All right.    Anything further?
22             MS. HANSEN:    Your Honor, if the Court does rule

23   against the knowledge, we would want to submit an offer of

24   proof to preserve the issue for appeal of what facts we would
25   have presented at trial in our case in chief with respect to
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 18 of 19
                                                                              18



1    that.   I'm wondering when the Court would want something like

2    that.   Before trial?
3                THE COURT:    I suppose.

4                MR. KEARNEY:   Your Honor, there's significant

5    evidence that the defendant had anything but a clear innocent
6    mens rea.    The locks were cut on this land.      This was a

7    trespass --

8                THE COURT:    But all they're saying is why -- why
9    would I not let them put whatever they want to in the record,

10   so when they go to appeal they can have a record?         I just don't
11   see any downside to that at all.

12               MR. KEARNEY:   Well, the only --

13               THE COURT:    And then the evidence will get put on at
14   the trial, and you'll get a conviction or you won't.         But I

15   struggle to see how -- why you would object to them putting the

16   offer of proof in the record so it's part of the record?          And
17   then if -- as you seem to be saying, the offer of proof and the

18   facts in it wouldn't make a difference based on the way the
19   evidence comes in, then that'll be clear for the record.

20               MR. KEARNEY:   Fair enough, sir.    We'll withdraw our

21   objection.
22               THE COURT:    All right.   So, Ms. Hansen, you can

23   submit that whenever you'd like.

24               MS. HANSEN:    Thank you, Your Honor.
25               THE COURT:    All right.   Anything else?
        Case 4:16-cr-00107-HSG Document 291 Filed 04/04/19 Page 19 of 19
                                                                           19



1               MR. KEARNEY:    No, Your Honor.

2               THE COURT:    All right.    So I'll -- everything is
3    under submission.   I'll get you a ruling as soon as I can.

4               MR. KEARNEY:    Thank you, sir.

5               MS. HANSEN:    Your Honor, we might look this over and
6    decide to reply, if necessary.

7         May we do that within a week?

8               THE COURT:    Yes.
9               MS. HANSEN:    Thank you.

10                 (Proceedings adjourned at 2:27 p.m.)
11                                   ---o0o---

12

13
14   I certify that the foregoing is a correct transcript from the

15   record of proceedings in the above-entitled matter.

16
17   Dated:   April 4, 2019

18
19            _______________________________________________

20              Sarah L. Goekler, CSR 13446, RMR, CRR, CCRR

21                           Pro Tem Court Reporter
22

23

24
25
